Title: To George Washington from Edmund Randolph, 17 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 17. 1794.
          
          Since I had the honor of seeing you this morning, I met with Colo. Nicholas Lutz, of
            the town of Reading. He has requested me to inform you, that he shall be obliged to you
            to nominate him to be the inspector of the excise for that district. His son stands
            recommended to you; but he wishes to take his place. Mr Lutz says, that he is known to
            you, and is a member of the legislature of Pennsylvania, and
            that Mr Forrest and Mr Nichols do not live in the district. I
            have the honor, sir, to be with the highest respect yr. mo. ob. serv.
          
            Edm: Randolph
          
        